

116 HR 7759 IH: Saving Rural Hospitals from Closure Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7759IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Smith of Missouri (for himself, Mr. McKinley, Mrs. Miller, Mr. Long, Mr. Armstrong, Mr. Westerman, Mr. David P. Roe of Tennessee, and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to forgive the repayment, extend the timeline of repayment, and lower the interest rate of Medicare hospital accelerated payments made during the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Saving Rural Hospitals from Closure Act.2.Authorizing the forgiveness of repayment, extension of repayment, and lowering of interest rate of Medicare hospital accelerated payments made during the COVID–19 public health emergencySection 1815 of the Social Security Act (42 U.S.C. 1395g) is amended—(1)in subsection (d), by inserting subject to subsection (f)(5), after determination,; and (2)in subsection (f)(2)—(A)in subparagraph (C), by inserting subject to paragraph (5), before the Secretary; and(B)by adding at the end the following new paragraph:(5)(A)Upon the request of a hospital, the Secretary may forgive the repayment, extend the timeline of repayment described in subparagraph (C)(i), and lower the interest rate of any accelerated payment within 30 days of receiving such request if such a hospital experiences significant financial hardship.(B)For purposes of subparagraph (A), significant financial hardship means, with respect to a hospital, the existence of a serious chance of closure, impending bankruptcy, large-scale layoffs, or any other situation the Secretary determines appropriate..